DETAILED ACTION
This action is in reply to the submission filed on 3/17/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 5, 12 and 19, and amendments to claims 1, 3, 6, 7, 8, 10, 13, 14, 15, 17 and 20-23 are acknowledged.
Claims 1-3, 6-10, 13-17 and 20-23 are currently pending and have been examined under the effective filing date of 8/7/2019.
Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. Regarding 101, removing a tag associated with a user is an abstract idea directed to methods of organizing human activity; implementing this on a computer does not amount to a practical application of this abstract idea. Regarding 103, Examiner submits Systrom as teaching tag removal based on image similarity, and Zadeh as teaching the other added limitations.
Examiner thanks Applicant for referencing the support in the specification for the claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 does not mention a claim it depends upon.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-10, 13-17 and 20-23 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1, 8 and 15 and their respective dependent claims recite a method and/or system for analyzing one or more images of a user in a social network; creating an inventory of the one or more images of the user; wherein the inventory includes a data table indicating user outfit characteristics and social media platform sources for the one or more images; detecting a newly added image of the user added to the social network; analyzing the newly added image of the user to identify outfit characteristics corresponding to the newly added image; comparing the outfit characteristics of the newly added image to the user outfit characteristics stored in the data table of the inventory to provide a similarity score with respect to the images in the inventory; comparing the similarity score to a defined threshold similarity score, and responsive to determining that the similarity exceeds the defined threshold similarity score, removing a tag of the user on the social network to which the newly added image of the user was added. Additionally, claims 2, 9 and 16 recite monitoring a user’s social network, claims 6, 13 and 20 recite recommending one or more actions to lower the similarity score of the newly added image, and claims 7 and 14 recite wherein calculating a similarity score comprises calculating a weight corresponding to timestamp information of two or more images of a user. These limitations are directed to the abstract idea of mental processes/concepts performed in the human mind (including an observation, evaluation, judgment, and/or opinion) and certain methods of organizing human activity/managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.)  Identifying images based on a similarity analysis recommending/implementing said images can be performed in the human mind and are a form of social activity as well as following rules/instructions.  
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of the independent claims digital inventory, computer processors, computer-readable storage media storing instructions, as well as the additional elements in the dependent claims storing the analyzed images of the user and outfit characteristics in digital inventory (claims 3, 10 and 17,) digitally altering one or more outfit characteristics in the newly added image of the user by superimposing one or more clothing items onto the user in the newly added image of the user (claims 21-23), individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.) Simply using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  
Step 2B: Said claims recite the above additional elements.  These additional elements are not sufficient to amount to significantly more than the judicial exception because nothing in the claims suggest anything more than merely using a computer as a tool to perform the abstract idea (see MPEP 2106.05f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh et al. (Pub. No. US 2018/0204111 A1) in view of Systrom et al. (Patent No. US 10,546,352 B2.)
Regarding Claims 1, 8 and 15, Zadeh discloses a computer implemented method for analyzing one or more images of a user in a social network, (Zadeh ¶0222; object/face recognition…social network analytics) the method comprising: 
creating a digital inventory of the one or more images of the user; (Zadeh ¶2799; analysis and search platform analyzes an outfit and determines the objects in the outfit and makes a relationship between the features of the objects (or the objects) corresponding to the outfit. In one embodiment, such stored/indexed relationship is used to make recommendation for complementary items for an object in an image) wherein the digital inventory includes a data table indicating user outfit characteristics and social media platform sources for the one or more images; (Zadeh ¶1308; tagged or indexed based on those parameters and characteristics (e.g. song, cake, taste, shape, hat, gift, friend, human, and food). Then, it is stored based on the tags or indexes in proper repositories…¶0223; Z-factors include reliability factor, confidence factor, expertise factor, bias factor, truth factor, trust factor, validity factor, “trustworthiness of speaker”, “sureness of speaker”, “statement helpfulness”, “expertise of speaker”, “speaker's truthfulness”, “perception of speaker (or source of information))
detecting a newly added image of the user added to the social network; (Zadeh ¶2812; matches are extended based on images appearing in social/bookmarking networks. In one embodiment, a user or an automated process determines a match between an image appearing in a social/bookmarking network (e.g., Pinterest fashion).)
analyzing the newly added image of the user to identify outfit characteristics corresponding to the newly added image; (Zadeh ¶2812; matches are extended based on images appearing in social/bookmarking networks. In one embodiment, a user or an automated process determines a match between an image appearing in a social/bookmarking network (e.g., Pinterest fashion).)
comparing the outfit characteristics of the newly added image to the user outfit characteristics stored in the data table of the digital inventory to provide a similarity score with respect to the images in the digital inventory; (Zadeh ¶2812; matches are extended based on images appearing in social/bookmarking networks. In one embodiment, a user or an automated process determines a match between an image appearing in a social/bookmarking network (e.g., Pinterest fashion).)
comparing the similarity score to a defined threshold similarity score; and (Zadeh ¶2786; potential matches and/or coded features are determined (e.g., based on similarity threshold on the object and/or one or more features of the object)
	
Zadeh does not, but Systrom does disclose: responsive to determining that the similarity exceeds the defined threshold similarity score, removing a tag of the user on the social network to which the newly added image of the user was added. (Systrom 6:1; Block S120 can enable a clothing brand that uploaded an official image to disapprove or remove a tag for a clothing item by a competing clothing brand also visible in the image and to approve a tag for a handbag by a luggage brand that is not a direct competitor to the clothing brand)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of analyzing a user’s image in regards to outfit characteristics in Zadeh with the known technique of automated social network management in Systrom because applying the known technique would have yielded predictable results and resulted in an improved system by allowing users a easier management of their profiles. (Systrom 5:65; Block S120 enables the image owner to approve, disapprove, or remove tags added by other users, brands, etc.)

Regarding Claims 2, 9 and 16, Zadeh in view of Chen discloses the computer implemented method of claim 1, further comprising monitoring a user's social network. (Zadeh ¶0222; social network analytics… tracking and monitoring)

Regarding Claims 3, 10 and 17, Zadeh in view of Chen discloses the computer implemented method of claim 2, further comprising storing the analyzed newly added image of the user and the corresponding identified outfit characteristics in the digital inventory. (Zadeh ¶2799; stored/indexed relationship)

Claims 6, 7, 13, 14 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh et al. (Pub. No. US 2018/0204111 A1) in view of Systrom et al. (Patent No. US 10,546,352 B2) and in further view of Chen et al. (Pub. No. US 2017/0352091 A1).
Regarding Claims 6, 13 and 20, Zadeh in view of Systrom discloses the computer implemented method of claim ?
Zadeh in view of Systrom does not, but Chen does disclose: further comprising recommending one or more actions to lower the similarity score of the newly added image. (Chen ¶0385; algorithm can recommend a new garment g* which never appears in the historical record H)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of analyzing a user’s image in regards to outfit characteristics in Zadeh with the known technique of recommending outfit changes and displaying changed outfits in Chen because applying the known technique would have yielded predictable results and resulted in an improved system by allowing users a recommendation engine to update their profile image. (Chen ¶0198; provided an outfitting recommendation mechanism, which provides the user with a list of garments which are recommended to combine with the garment(s) the user's 3D virtual body model is wearing)

Regarding Claims 7 and 14, Zadeh in view of Systrom discloses the computer implemented method of claim 1.
Zadeh in view of Systrom does not, but Chen does disclose: wherein calculating a similarity score comprises calculating a weight corresponding to timestamp information of two or more images of a user. (Chen ¶¶0382-0383; Time weighting…For online fashion, it is preferable to recommend more recently available garment items. To achieve that, we could also weight the each garment candidate with its age t on the website)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of analyzing a user’s image in regards to outfit characteristics in Zadeh with the known technique of recommending outfit changes and displaying changed outfits in Chen because applying the known technique would have yielded predictable results and resulted in an improved system by allowing users a recommendation engine to update their profile image. (Chen ¶0198; provided an outfitting recommendation mechanism, which provides the user with a list of garments which are recommended to combine with the garment(s) the user's 3D virtual body model is wearing)

Regarding Claims 21-23, Zadeh as modified by Systrom discloses the computer implemented method of claim 1. 
Zadeh as modified by Systrom does not, but Chen does disclose: further comprising digitally altering one or more outfit characteristics in the newly added image of the user by superimposing one or more clothing items onto the user in the newly added image of the user. (Chen ¶0209; superimposes the 3D garment image over the 3D virtual body model, and transmits an image of the 3D garment image superimposed over the 3D virtual body model to the mobile computing device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of analyzing a user’s image in regards to outfit characteristics in Zadeh with the known technique of recommending outfit changes and displaying changed outfits in Chen because applying the known technique would have yielded predictable results and resulted in an improved system by allowing users a recommendation engine to update their profile image. (Chen ¶0198; provided an outfitting recommendation mechanism, which provides the user with a list of garments which are recommended to combine with the garment(s) the user's 3D virtual body model is wearing)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629